In its motion papers for reargument of the order denying its motion to dismiss, the City included a copy of the order appealed from, stamped with the date of its entry, and an affirmation by an attorney in support of the motion which referred to the enclosed order. This was sufficient to trigger the 30-day period to take an appeal for both parties (CPLR 5513 [a]; see Norstar Bank of Upstate NY v Office Control Sys., 78 NY2d 1110 [1991]; Matter of Xander Corp. v Haberman, 41 AD3d 489, 490 [2007]; compare Matter of Reynolds v Dustman, 1 NY3d 559 [2003]). Concur — Andrias, J.P, Saxe, Acosta, Freedman and Richter, JJ.